IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,547-01




IN RE PATRICK NEAL HICKS, SR., Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 057599-A IN THE 15th DISTRICT COURT
FROM GRAYSON COUNTY




            Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus
in the 15th Criminal District Court of Grayson County; that on August 22, 2011, the trial court
signed findings of fact and conclusions of law and ordered the District Clerk to forward his
application to this Court; and that his application has not yet been forwarded to this Court.  
             In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Grayson County, is ordered to file a response explaining why Relator’s habeas application has not
been forwarded to this Court. This application for leave to file a writ of mandamus shall be held in
abeyance until the respondent has submitted the appropriate response. This response shall be
submitted within 30 days of the date of this order.


Filed: December 11, 2013
Do not publish